Citation Nr: 0714641	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  02-13 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher initial disability rating for 
right ankle sprain, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a higher initial disability rating for 
left ankle sprain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active duty from December 1973 to December 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran and his wife testified before 
the undersigned Judge in February 2005.

The original appeal included the issues of entitlement to 
service connection for right shoulder strain with arthritis 
and bilateral tinea pedis.  In a February 2004 rating 
decision, the RO granted service connection for both 
disabilities, effective from the date of claim.  In August 
2005, the Board denied a compensable rating for service-
connected hypertension, and remanded the remaining issues to 
the RO for further development and consideration.  The 
original appeal also included the issues of entitlement to 
service connection for bilateral knee disorder, neck 
disorder, and headaches.  In a June 2006 rating decision, the 
RO granted service connection for all these claims.  
Therefore, the only issues remaining before the Board are 
listed on the cover page of this decision.  




FINDINGS OF FACT

1.  The veteran's current level of bilateral hearing acuity 
does not constitute a disability for which service connection 
can be granted under applicable VA regulations.

2. Tinnitus did not have its onset during the veteran's 
period of active military duty.

3.  The veteran's right ankle sprain is manifested by 
moderate limited motion, degenerative arthritis, and 
complaints of pain.

4.  The veteran's left ankle sprain is manifested by marked 
limited motion, degenerative arthritis, and complaints of 
pain.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss in either ear due 
to disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.385 
(2006).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  The schedular criteria for a disability rating in excess 
of 10 percent for right ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2006).

4.  The schedular criteria for a disability rating of 20 
percent for left ankle sprain have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist  

VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits, and VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.

In letters dated in August 2001, February 2004, September 
2005, and August 2006, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided to the veteran in August 2006.  In 
response, the veteran submitted additional evidence and was 
afforded another supplemental statement of the case in 
January 2007.  Accordingly, the VA met its duty to notify the 
veteran.

As required by 38 U.S.C.A. Section 5103(a), notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, initial notices were provided prior 
to the appealed AOJ decisions in keeping with Pelegrini.  
Although notice with respect to all the elements of a service 
connection claim were not provided until August 2006, the 
holding in Pelegrini indicated that it was not requiring the 
voiding or nullification of any AOJ action or decision, only 
finding that appellants are entitled to content-complying 
notice.  Thus, the timing of the notice with respect to the 
claims does not nullify the rating action upon which this 
appeal is based and the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate the claim.  As such, the notification 
requirements have been satisfied as to timing as well as 
content.

The VA has afforded the veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded him the opportunity to give 
testimony before the Board.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained, and the veteran does not appear to contend 
otherwise.  The VA has done everything reasonably possible to 
assist the veteran.

II.  Service Connection Claims

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Sensorineural hearing loss may be 
presumed to have been incurred in service if it becomes 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.

Hearing loss will be considered to be a disability for VA 
purposes when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a disability within the meaning of 38 C.F.R. § 
3.385 at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
Regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.  Id. 

In statements and testimony, the veteran maintains that he 
has had hearing loss and tinnitus since service due to being 
close to artillery fire while serving as an ammunition 
specialist.  The veteran's service medical records contain no 
mention whatsoever of any complaints of tinnitus during his 
period of active duty, and he denied having or having had ear 
trouble or hearing loss on separation examination in October 
1993.  

There is no evidence that the veteran currently has any 
hearing loss disability that meets the criteria set forth in 
38 C.F.R. § 3.385.  All audiograms conducted in service do 
not demonstrate any hearing loss disability that meets the 
criteria set forth in 38 C.F.R. § 3.385.  On VA audiological 
evaluation in April 2006, pure tone thresholds, in decibels, 
were as follows:

Hertz

500
1000
2000
3000
4000
RIGHT
15
15
10
20
15
LEFT
15
10
10
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  As this examination also does not 
demonstrate any hearing loss disability that meets the 
criteria set forth in 38 C.F.R. § 3.385, the veteran's claim 
of service connection for hearing loss cannot be granted.  
See 38 C.F.R. § 3.385, supra.

A VA examination was conducted on April 7, 2006.  The 
diagnosis was hearing loss and tinnitus probably secondary to 
noise exposure the veteran experienced while in service.  The 
veteran underwent an audiogram subsequent to this 
examination.  Another VA examination was conducted on April 
28, 2006.  The examiner stated that the veteran's claims file 
was reviewed.  The examiner noted that the veteran exhibited 
non-organic behaviors during the last VA examination.  The 
examiner noted that the veteran had had tinnitus for the past 
10 years and, as the veteran was discharged more than 12 
years ago, it was not likely that the tinnitus was incurred 
in service.  

Service connection for tinnitus is not warranted.  The Board 
affords great probative weight to the April 28, 2006, 
examination which found that the veteran's tinnitus was not 
incurred in service, as the examiner noted that the veteran's 
claims file was reviewed, and provided the reasoning for the 
opinion.  The Board affords little probative weight to the 
April 7, 2006 opinion because there is no indication that the 
claims file was reviewed, no reasoning for the opinion was 
provided, and it was later noted that the veteran exhibited 
non-organic behaviors during that last VA examination which 
would tend to invalidate any conclusion rendered.  

The Board has considered the veteran's statements and 
testimony in support of his arguments that he has hearing 
loss and tinnitus as a result of his service.  To the extent 
that his statements represent evidence of continuity of 
symptomatology, without the corroboration of an actual 
clinical diagnosis of hearing loss his statements do not 
constitute competent evidence of a diagnosis of hearing loss, 
nor do they establish a nexus between hearing loss and 
tinnitus and his military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of, or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

As previously stated, the veteran's service medical records 
contain no mention of any complaints relating to tinnitus, 
there is no objective evidence demonstrating onset of 
tinnitus during active duty, and the examiner who conducted 
the April 28, 2006, VA examination opined the veteran's 
tinnitus was not incurred in service. 

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 



III.  Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

Since the veteran timely appealed the rating initially 
assigned for his ankle disability, the Board must consider 
his possible entitlement to "staged" ratings to compensate 
him for times since filing his claim when this disability may 
have been more severe than at other times during the course 
of his appeal.  See Fenderson, 12 Vet. App. at 125-26.  

Under Diagnostic Code 5271, moderate limited motion of the 
ankle is rated 10 percent disabling.  Marked limitation of 
motion of the ankle is rated 20 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  As there is no regulatory 
definition of marked or moderate limitation of motion, the 
Board must apply the terms in a manner that is "equitable and 
just."  38 C.F.R. § 4.2.  Normal range of motion of the ankle 
is 45 degrees of plantar flexion and 20 degrees of 
dorsiflexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40

The October 2001 VA examination report noted that the 
veteran's right ankle had 30 degrees active total 
dorsiflexion/hyperextension, and 50 degrees active 
inversion/eversion.  The March 2006, VA examination report 
noted that veteran's right ankle showed dorsiflexion to 5 
degrees, plantar flexion to 35 degrees, inversion to 30 
degrees, and eversion to 20 degrees.  The examiner stated 
that the right ankle exhibited moderate functional impairment 
with dorsiflexion decreased 15 degrees, plantar flexion 
decreased 10 degrees, and eversion decreased 20 degrees.  
There was no weakness, fatiguability or incoordination.  The 
evidence more nearly approximates a rating of 10 percent, as 
the veteran has more than 50 percent of his total ankle range 
of motion.  He also has normal right ankle inversion.  The 
examiner concluded that any comment on additional loss of 
range of motion would be speculative.  It was also noted that 
there was no active display of pain regarding the ankles 
during examination.  In addition, the examiner noted that the 
veteran stated that his pain was 9 on the scale of 10, on a 
daily basis, and 9 during the examination.  The examiner 
stated that the examiner disagreed with the veteran's 
description, as the veteran was sitting without any apparent 
pain.  There is no objective evidence that pain on use of the 
right ankle joint results in limitation of motion to a degree 
which would support a higher rating.  

Examination of the veteran's left ankle showed dorsiflexion 
to 5 degrees, plantar flexion to 20 degrees, inversion to 10 
degrees, and eversion to 5 degrees.  The examiner stated that 
the left ankle exhibited moderately severe functional 
impairment with dorsiflexion decreased 15 degrees, plantar 
flexion decreased 15 degrees, inversion decreased 20 degrees, 
and eversion decreased 15 degrees.  The evidence shows marked 
limitation of dorsiflexion.  Under Diagnostic Code 5271, this 
warrants a 20 percent rating, which is the schedular maximum 
under this Diagnostic Code.  In such an instance, where "the 
appellant is already receiving the maximum disability rating" 
for limitation of motion, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (functional 
impairment due to pain must be equated to loss of motion) is 
not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A VA X-ray examination of the feet conducted in June 2004 
found degenerative arthritis.  Pursuant to Diagnostic Code 
5003, arthritis established by x-ray findings will be rated 
based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

The Board notes that, on a private examination report, one 
month after the latest VA examination of record, in April 
2006, the veteran stated that he could not rotate his ankles.  
The examiner reported no examination findings or diagnoses 
related to either ankle.  The Board finds the latest VA 
examination report adequate to rate the veteran's bilateral 
ankle condition.  

The veteran's ankles are not ankylosed.  Accordingly, a 
schedular rating is not appropriate under Diagnostic Code 
5270.

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  For the reasons discussed above, ratings higher 
than 10 percent for a right ankle disability, and 20 percent 
for left ankle disability are not warranted at any time since 
the grant of benefits.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and increased ratings are 
not warranted. 





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An initial disability evaluation in excess of 10 percent for 
right ankle sprain is denied.

An initial disability evaluation of 20 percent for left ankle 
sprain is granted.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


